Exhibit 10.26

AMENDMENT NO. 1 TO THE ALDEYRA THERAPEUTICS, INC.

2013 EQUITY INCENTIVE PLAN

Aldeyra Therapeutics, Inc., a Delaware corporation (the “Company”), adopted the
2013 Equity Incentive Plan on September 8, 2013 (the “Plan”). Unless otherwise
defined herein, all capitalized terms shall have the meaning set forth in the
Plan.

1. Sections 3.1 and 3.2 of the Plan shall be amended and restated in their
entirety to read as follows:

“3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed the sum of (a) 1,880,950
Common Shares and (b) the additional Common Shares described in Articles 3.2
and 3.3. The number of Common Shares that are subject to Stock Awards
outstanding at any time under the Plan may not exceed the number of Common
Shares that then remain available for issuance under the Plan. The numerical
limitations in this Article 3.1 shall be subject to adjustment pursuant to
Article 9.

3.2 Annual Increase in Shares. As of the first business day of each fiscal year
of the Company during the term of the Plan, commencing on the first day of the
Company’s 2017 fiscal year, the aggregate number of Common Shares that may be
issued under the Plan shall automatically increase by a number equal to the
least of (a) 7% of the total number of Common Shares outstanding on the last
calendar day of the prior fiscal year, (b) subject to adjustment under Article
9, 1,000,000 Common Shares, or (c) a number of Common Shares determined by the
Board.”

Except as expressly amended hereby, the Plan shall remain unchanged and in full
force and effect and is hereby ratified and confirmed.

Adopted by the Company’s Board of Directors:             March 16, 2016